DETAILED ACTION
This non-final Office action is in response to the claims filed on April 3, 2020.
Status of claims: claims 1-13 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Paragraph [0021] line 7 – “unmatched” is unclear. Perhaps should be replaced with “unlatched”
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities” paragraphs [0030] and [0031] – “leg body 22” should be replaced with “leg body 23.” Appropriate correction is required.

Drawings
The drawings are objected to because: “first rail,” “second rail,” and “rungs” are not provided with numerical identifiers in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12, line 1: “upon which a user line comprising” is unclear.
Claims 4 and 5 – the recitations of “its” is unclear. What exactly constitutes “its” in each recitation?
Claim 4, line 4 – “the latch is unmatched” is unclear.
Claim 9, line 5 – shouldn’t “the pin” be replaced with “the pawl tip?”
Claim 11, line 3 – “relative to do a first rail” is unclear.
Claim 11, line 7 – “state I the latch” is unclear.
Claim 12 – what is meant by “positively prevents inadvertent retraction.”
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10612303. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10612303 claims a ladder upon which a user line comprising: a first rail; a second rail; rungs attached to the first and second rails upon which the user steps; a first leveler attached to the first rail, the first leveler having a foot peg and a latch, when the user presses on the foot peg and the latch with the user's foot when the leveler is in an extended state, the first leveler moves into a retracted state; and a second leveler attached to the second rail, as recited in claim 1 and similarly recited in claims 11-13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11, and 12 are, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1733338 to Enke.
Enke discloses a ladder upon which a user line comprising:
a first rail 1;
a second rail 2;
rungs 3 attached to the first and second rails upon which the user steps;
a first leveler attached to the first rail, the first leveler having a foot peg 28,14 and a latch 16, when the user presses on the foot peg and the latch with the user's foot when the leveler is in an extended state, the first leveler moves into a retracted state; and
a second leveler attached to the second rail. (see column 2, lines 15-19). (claim 1)
Enke further discloses wherein the first leveler having a right housing 4 which contains a right leg assembly 21,11, the foot peg and the latch are foldably attached to the right leg assembly. (claim 2)
Enke further discloses wherein the latch is encased by the foot peg (see FIG. 4) when the latch and foot peg are folded so the latch is protected by the foot peg and inaccessible. (claim 3)
Enke further discloses a retractor spring 29 fixed in proximity to its upper end to a bolt in the right housing and hooked in proximity to its lower end to a pin in the right leg assembly, the retractor spring retracts the right leg assembly into the right housing when the latch is unmatched and the right leg assembly is free to move into the retracted state, the latch is unlatched when the user presses on the foot peg and the latch. (claim 4)
The apparatus of Enke inevitably discloses a method for a user to use a ladder comprising: the user pushing with the user’s foot against a foot peg and latch of a first leveler to cause the first leveler to move to a retracted state relative to do a first rail of the ladder in which the first leveler is attached; and 
the user pushing only against the foot peg but not the latch with the users foot when the leveler is in the retracted state causing the first leveler to move to an extended state relative to the first rail and be maintained in the extended state I the latch. (claim 11)
Enke discloses a ladder upon which a user line comprising: a first rail; a second rail; rungs attached to the first and second rails upon which the user steps; a first leveler attached to the first rail, the first leveler positively prevents inadvertent retraction of the first leveler from an extended state to a retracted state; (see col. 2, lines 55-60) and a second leveler attached to the second rail (see col. 2, lines 15-20). (claim 12)

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8042651 to Michnik et al. (hereinafter “Michnik”). 
Michnik discloses a ladder upon which a user climbs comprising: a first rail 14; a second rail 14; rungs 16 attached to the first and second rails upon which the user steps; and a module 110 attached to the first rail and the second rail, the module having a first leveler and a second leveler. (see FIG. 34)


Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634